﻿The
serious events currently threatening international peace
and security   armed conflict, terrorism, poverty,
disease and unfair trading practices   call urgently
and firmly to mankind's conscience and, above all, to
that of the world's leaders. Guided by this
consideration, I come before this Assembly to share
our common concerns with the other leaders of the
world and to seek appropriate answers that will restore
confidence and hope to humankind.
Given the importance of this gathering, the
election of Mr. Hunte to the presidency of the General
Assembly at its fifty-eighth session in every way
represents a tribute and a symbol of the honour being
paid to a young and small nation, Saint Lucia. That
honour is ours as well   the honour of small States,
which see this consecration as a demonstration of the
United Nations awareness of the concept of the
sovereign equality of States.
We extend the same sentiments to Mr. Hunte's
predecessor, Mr. Jan Kavan.
We must recognize, however, that all of our
expectations of this session will be chimerical if we do
not fully support the activities of the Secretary-
General. I therefore wish solemnly to congratulate Mr.
Kofi Annan on his active commitment to the cause of
peace and justice and to reaffirm our complete trust in
him and our sincere encouragement. That is particularly
true this year because our Organization was brutally
tested and unfairly harmed by the heinous attack of 19
August on the United Nations office in Baghdad, which
took the lives of a number of staff members, including
that of the Special Representative of the Secretary-
General for Iraq, Mr. Sergio Vieira de Mello. Burkina
Faso once again pays tribute to their memory.
The convulsions of our times   reflected in the
increased hotbeds of crisis, the radicalization of
international terrorism and organized crime, growing
poverty and the proliferation of disease   convince us
fully that international solidarity must remain active if
we are to guarantee our world the stability and security it
so desires. Indeed, despite the undeniable involvement
and efforts of the United Nations; regional organizations,
such as the African Union; and subregional
organizations, such as the Economic Community of
West African States, the Southern Africa Development
Community, the Economic and Monetary Community
of Central Africa and the Community of Sahel and
Saharan States, to name but a few, in the management
and settlement of many conflicts; and despite a certain
number of success stories, such as the restoration of
peace in Angola, Sierra Leone and more generally in
the Great Lakes region, the rolling wave of armed
conflict, tension and instability threatens to become an
ongoing phenomenon.
In Iraq, given the tragic turn of events, we feel
that the Organization must once again be placed at the
heart of the key responsibilities both in order to define
a transitional political process free of any taint of
colonialism and to rebuild the country.
In the Middle East, where the escalation of
violence and the intransigence of the belligerents make
us fear the worst every day, we believe that the road
map offers an opportunity to emerge from this crisis.
However, without an international body on the ground

 
to follow up and monitor events, no agreement on this
major conflict can work.
We cannot fail to mention the situations in the
CÙte d'Ivoire, Burundi, Sudan and the Horn of Africa.
The very least that can be said about these conflicts is
that they remain of concern, despite all the efforts that
have been made to settle them. Clearly, given its
history and geography, the political crisis in the CÙte
d'Ivoire is a major source of anxiety to us, particularly
since the events of 19 September 2002. Above and
beyond its incalculable consequences in terms of
human lives lost, human rights violations and economic
and financial damage, that serious crisis has
demonstrated the extent to which we are so heavily
interdependent in our subregion. This is yet another
reason to hasten integration. We therefore deeply hope
that the CÙte d'Ivoire will return to lasting peace as
soon as possible through the implementation of the
Linas-Marcoussis Agreement.
Just as worrisome is the tenacity with which
terrorism harries and defies the international
community, while using its own protean manifestations
to evade the most impressive and sophisticated arsenals
set up to contain it. Given the complexity of the
phenomenon and the enormous obstacles to be
overcome, the only valid activity is to make a
collective response to what has become a threat to
everyone. In this titanic struggle, it goes without saying
that Burkina Faso is on the side of civilization against
barbarism. It is pledged to this position, subscribing
without hesitation to the anti-terror measures of the
United Nations, particularly the relevant resolutions of
the Security Council.
However, while anathematizing terrorists of all
stripes, we must recognize that one of the sources of
such tragedy is the despair of certain peoples, the
victims of intolerable frustration and injustice that are
not being addressed quickly enough. That is why we
must welcome the rejection by most countries in
Cancun of the unfair trading practices that subsidize
thousands of farmers of the North while preparing the
certain deaths of millions of peasants of the South. It is
also why our claims on behalf of African cotton
growers will intensify as the market becomes ever
more distorted. Considering that cotton production,
which represents a tiny fraction of the economic
activity of the industrialized countries, is a key element
of the poverty reduction policies and a basic factor of
the political and social stability of the States of
Western and Central Africa, it is easy to take the full
measure of the bias to which we are subject. What is
true for cotton is just as true for most of the
agricultural products of the developing countries. We
must therefore work to redress such injustices.
The duty of solidarity in favour of development is
a moral duty for the countries of the North. Such
solidarity is an urgently-needed response to the
destitution of our populations, especially since it
addresses peoples more than Governments. This
implies in no way that developing countries should be
taken in charge, but that they should be helped to
assume responsibility for their own futures. As for
Africa, it has come to see that its salvation lies in
endogenous development and has therefore decided to
take its own destiny in hand. That is the raison d''tre
of the New Partnership for Africa's Development, to
which the General Assembly is to devote a high-level
debate in the near future.
It will be noted that I have a personal stake in the
problems of development. I deeply believe that
development through expanded job opportunities and
the progressive elimination of poverty is a sine qua non
of peace and thus of the very survival of humankind.
This conviction led me to propose that, together with
the International Labour Organization, the
Organization of African Unity   and later the African
Union   begin considering the issue of employment
and the fight against poverty in Africa. A ministerial
meeting was held in Ouagadougou in April 2002 on the
issue in its many manifestations with respect to job
growth as a means of defeating poverty in Africa.
Convinced that such thinking must be carried out
at the highest level, the African Union at its Maputo
summit decided to convene in Ouagadougou next year
in 2004 a special summit of heads of State and
Government on that very theme. For African leaders
this will mean turning into specific and realistic
programmes and strategies their commitments to create
employment as a good way to combat poverty in
Africa.
That meeting will be preceded by a civil society
forum, through which employers and employees, non-
governmental organizations, the African diaspora,
institutions and development partners will make their
contributions to our collective thinking.
Progress, independence and peace are intrinsic
values of democracy. All nations and peoples are
12
 
working to meet that undeniable need. For more than a
decade, Burkina Faso has been firmly rooted in the rule
of law, oriented by political pluralism, good
governance and the strength of institutions that
guarantee human rights. We are pursuing this anchor of
democracy, convinced that there is nothing more
important at stake. This requirement should be true for
everyone   peoples, nations and international
organizations.
Thus, the long-sought reform of the United
Nations, with the democratization of the institution, its
structures and operations, the main goal, is becoming
an imperative. It must give greater and better
responsibilities to all nations, small and large, and
avoid exclusion, such as those that have been against
the Republic of China on Taiwan for 30 years. Nothing
justifies keeping that country of 23 million inhabitants
sidelined at the United Nations.
We are fully aware of the immensity and the
complexity of the trials that disturb international life,
but they are not insurmountable. Who could doubt that,
despite such trials and pitfalls, the world could renew
itself, if we were to agree to order our ambitions and
efforts under the auspices of the United Nations? In
that connection, Burkina Faso, a Sahelian country,
aware of the continuing deterioration of the world
ecological situation and its devastating affect on
development, supports the idea of creating a
specialized United Nations body for the environment
presented by President Jacques Chirac at the fifty-
eighth session of the General Assembly.
In conclusion, the clear awareness of what is at
stake for the international community and, above all,
the commitment we have undertaken to protect future
generations from the scourge of war, hunger and
illiteracy, are also factors that auger a more peaceful
and equitable society. We believe that, in that sign of
hope and perseverance, we should always and
everywhere direct our action.




